Bryan, J.,
delivered the opinion of the Court.
On the thirty-first day of May, 1882, Ernault H. Williams conveyed all his property of every kind to his father, George H. Williams, the appellant in this case. It was stated in the deed of conveyance that it was made in consideration of one dollar, and for “ other good causes and considerations.” The property was conveyed to the grantee and his heirs forever, on certain trusts declared in the deed; these were that he should collect the rents, *390issues and profits during the natural life of the grantor; and pay over to him the sum of two thousand dollars per annum, and no more; and to invest and re-invest the surplus of said rents, issues and profits, at his discretion ; and in further trust to convey the property, on the death of the grantor to his, the grantor’s right heirs living at the time of his death. It was also stated in the deed that the grantor appointed the grantee his attorney irrevocably to act for him in regard to the property, and do everything thereabout which the grantor might have done, if the deed had not been executed. It was further provided that the grantee should have power to increase the annual allowance to the grantor, if it should seem proper to him to do so; and that he, the grantee, should have power, by any instrument in the nature of a will, to appoint the perso'ri who should succeed him in the trust. The greater portion of the property, thus conveyed, was acquired by the grantor under the will of his grandfather, the late. John S. Grittings, Esq., but some of it came to him from his mother and a brother, both of whom are now deceased. The record does not furnish us with the means of making an accurate estimate of its value ; but the evidence shows that it is probably worth more than ($250,000.00), two hundred and fifty thousand dollars.
On the 13th of December, 1882, Ernault H. Williams filed a bill of complaint against his father, in the Circuit Court of Baltimore City, in which he charged that his father was desirous to obtain possession and control of his estate; and to deprive him of his legal rights thereto ; and to reduce him to a dependence on his will; and to secure for himself the benefits which would accrue from the possession and management of his son’s large property; and to accomplish other objects which he personally desired on his own account to secure ; and that he procured the execution of this deed, by the abuse of the influence which he possessed and exercised over his son, and of the confidence which *391the son reposed in him as his father and confidential legal-adviser. The bill also alleges that the complainant’s father made certain statements that he had power under the will of Mr. Grittings to deprive the complainant of his interest under said will, and that he would exercise this power, unless the son’s conduct should he satisfactory to him, and it further alleged that the father represented to the son that he was in great bodily peril, and urged him in order to escape it, that he should absent himself from the country, and place his property and affairs in the hands of his father; and that on an occasion when the son was in a state of intoxication, and unable to resist the influences brought to hear upon him, the father availed himself of the opportunity, and obtained from him the deed in question. The hill prays that the deed shall be •annulled and set aside, and the grantor restored to all the rights, which he had before the execution of it. The answer denies, in the most explicit manner, all the charges in the bill which assail the integrity of the -defendant’s conduct and motives; and it avers that the deed was executed by the grantor of his own free will and ■accord. The bill was afterwards amended so as to charge that, at the time of the execution of the deed, and for sometime prior thereto, the father had been by the appointment of the circuit Court of Baltimore County, sole trustee, under the will of John S. Grittings, deceased. This appointment entitled him, among other things, to the' possession and control of the property devised and bequeathed to Ernault, until he should reach the age of thirty years, with the duty to apply the income in the meantime to his support and maintenance.
The controversy in this case imposes a very painful duty upon the Court, but we cannot shrink from the full and faithful peformance of it. A candid and careful consideration of the evidence requires us to say that the aspersions made in the bill on the conduct and motives of the ap*392pellant are entirely unjust. We cheerfully and cordially acquit him of these charges; and if there were nothing else in the case we might stop here and dismiss this hill of complaint. But the validity of this deed cannot be determined without an examination of other questions which arise from the circumstances of the transaction, and the relations of the parties to each other.
Ernault H. Williams was a young man about twenty-five years of age. He had been afflicted with a severe illness in childhood, which had left permanent effects on mind and body, debilitating both to a very considerable extent. He was deficient in personal firmness, and seems to have been totally unable to cope with dangers suddenly assailing him. He had contracted the habit of drinking intoxicating liquors to great excess ; and was licentious in his conduct in other respects. At the time of the execution of this deed he was suffering from a loathsome and immoral disease, the result of sensual indulgences. Not-withstanding his physical condition he was engaged to be married to a young lady residing in the City of Baltimore, and the marriage day was near at hand. On the morning of the 31st of May, 1882, he received a letter from Dr. Buckler, an eminent and estimable physician, in which he pointed out to him the criminality of contracting matrimony in the condition of his health at that time, and in which he said he must come to see him at once; and stated that if he failed' to do so he would communicate to the yoirag ladyis father all the particulars concerning the condition of his health. This letter alarmed Mr. Ernault H. Williams very much. He was perplexed in the extreme. We find that about ten o’clock in the morning on which he received it, he was at the office of his cousin, Mr. James Gittings, in a state of great excitement and trepidation, saying that if the family of the young lady found out the condition in which he was, they would certainly kill him. The idea that his life was in danger had taken complete *393possession of his mind, and seemed to overpower him. He was so entirely unnerved that when he desired to procure a messenger hoy he was afraid to cross the street, stating that he “ might never get bach alive.” While under the influence of this mortal terror he formed the design of making this deed of trust. He said that the young lady had often told him that if he made- a deed of trust she would not marry him. Turning over in his mind the embarrassments of his situation, it seemed to his disorderly reasoning that the most eligible way of escaping from them was to make such a deed ; the young lady would then discard him, he would thus escape the exposure which threatened him, without exposing himself to the vengeance of her relatives, which he so greatly feared ; hut which seems to have existed only in his imagination. Another part of his scheme was that he would tell the young lady that his father compelled him to make this deed, and he would in this way retain her good will; for he did not wish to break with her finally, hut merely wished to extricate himself from the supposed dangers which threatened him. In this state of mind, and under the influence of these motives, he executed the deed in question. Under ordinary circumstances, it would be difficult to conceive of an act of such .supreme folly; or, of such childish motives controlling a transaction of such importance. But the evidence shews us what manner of man he was. We may mention some of the qualities attributed to him by the witnesses for the appellant. Aggregating them we find him spoken of as “ not a normal man,” hut “erratic, eccentric, garrulous, ill-balanced, very unnatural, nervous, restless, very inconsistent, very vacillating, very capricious, very changeable.” One of these witnesses says he was “ very often nervous, excited and restless, sometimes for very slight reasons;” another says “ the same yardstick of measurement would not be applied to him, as a normal man.” *394The gentleman by whom the deed was drawn, m conversation on the day before its execution, said “ he was incapable of business,” and “ of the management of his affairs.” Several of the witnesses testify that he was a great coward physically. One of them, when asked to state what were his peculiarities, replied in these words: “ Tremendous restless energy — never staying in one place long : he is a great coward physically.” Several circumstances in evidence shew the intensity of the alarm into which he was thrown by Dr. Buckler’s letter. He was found in his room crying on the afternoon of the day that he received it. By the advice of a physician it had been decided that he should go to Kreuznach, in Germany, to be treated for his disease. It was necessary for him to go to New York to take the European steamer, and he wished to leave that very night at one o’clock, saying he would go to Chicago. He left Baltimore about seven o’clock next morning in company with his cousin, Mr. James Gittings. At his own earnest request they went out of his father’s house by the back way, and through an alley. Instead of taking the direct route to New York, they went to Harrisburg, and then to Lancaster, and left Lancaster after midnight in the train for Philadelphia. Mr. Gittings says in reply to a question from appellant’s oounsel that the fear which he expressed while in Baltimore continued to haunt him; that “he spoke of being much afraid of meeting them, of being followed; at Harrisburg he watched the trains very carefully — the trains from Baltimore ; looked at the schedules and asked the clerk at the hotel about them, and suggested himself very circuitous ways, by which he might go ; he was very much afraid he might be followed, on the way to New York he expressed fright.” When in Harrisburg he bought a pistol and a box of cartridges for his protection. Mr. Gittings also says that he went to New York with him at the strong desire expressed by Ernault and his father ; *395that his father (the appellant) told him that Ernault did not feel safe with, anybody else. After the return of Mr. James G-ittings from blew York, where he had seen Ernault safely embarked for Europe, Mr. Williams, the father, writes to Ernault, saying, “ To my great relief James has returned, saying that you were safely off. What a merciful escape ! I have received your letter, •saying yon would he hack in September. Why you are mad; positively insane.” “ Some say that you are to be killed the moment you are again seen in Baltimore, and that lawyers have been employed, and detectives engaged to catch you. How much of truth there is in all this I cannot tell, and it does not do for me to do anything hut keep silence.” “ You may he sued for breach of promise, and then you will see what a fool you have made of yourself hv your absurd statements as to your wealth. How would you like to he reduced to beggary, and only my support to keep you from going to an almshouse ?” Then after speaking of Ernault’s habits of drinking, as having been “ tremendously on the increase the last few months,” and warning him that in Ms condition this was certain death, the writer says : “ However, if you do not stop it, it is as well to die that way, I suppose, as from a revolver; better, for then no one hut yourself will he the murderer. Stay with Willie and the girls (meaning his sisters) at Kreuznach, and get cured by those baths, as the doctors ordered, but if you will not take advice, then come home and he shot.” It is proper to say that Mr. Williams (the appellant) in his testimony explains what he meant by the “ merciful escape.” To quote his language, he says “ He had mercifully escaped the marriage of which I did not approve ; and if there was any truth in his statement that she had repeatedly said that the execution of this deed would frustrate it, and he had executed the deed, and gone to Kreuznach, he certainly was safely off.” He also explains that on the day the deed was executed he did not *396think that Ernault was in bodily danger; and that any opinion which he had that Ernault had been in danger was caused by a number of anonymous letters which had been sent to him, and by the information that Ernault had purchased a revolver at Harrisburg, and that he was apprehensive of being shot. But this letter very clearly shews that in the opinion ot Mr. Williams there were very urgent reasons why Ernault should leave the country at once, and this opinion on his part would naturally increase the terror which had taken possession of Ernault’s mind and this letter may also shew that the writer had, at the time it was written, accede din some measure to the notion of personal peril, which Ernault’s keen and instinctive sense of danger had so thoroughly embraced on the day the deed was executed. Mr. James Gittings says he (Ernault) was very much frightened; and he also says: “ I thought he was a very inconsistent ill-balanced man but I thought he had sense enough to have some reason possibly for his fright.” We might quote at greater-length from the testimony; but the citations which we have made are sufficient to illustrate our views of the case.
This young man under the dominion of this overmastering terror disposes of everything he has in the world, amounting in value to a quarter of a million of dollars, and receives in return an annuity of two thousand dollars, a year for life, with a power to the grantee to increase the amount of the annuity if he should see fit to do so. To he sure, at his death the property was to be conveyed to. his right heirs then living; but his own control over it was gone forever; he could not even dispose of it by will. His heirs would he his own children or descendants, if he should leave any; if he left none, his heirs would be his brothers and sisters, or their descéndants ; but if none of' these were living at the time of his death, his sole heir would he his father. The motive in making this deed was *397not to make a settlement for the benefit of his heirs. Such a thing was not within his contemplation. The sole object was to provide a way of escape from a supposed danger, which to his beated fancy threatened his life. This fear directed and controlled all his thoughts and actions. After he had sent a note to Dr. Buckler, for the purpose-of inducing him to delay making the communication about his diseased condition, his alarm somewhat abated ; that is, he seems to have been relieved from the dread of immediate assassination. But he still continued to believe that the execution of this deed was the only mode of ensuring his safety. He had been an undutiful son in the past, hut under the pressure of his embarrassments, he naturally turned to his father and sought his protection, declaring that he was his best friend. We may now see the relative positions occupied by the parties to this deed. On one side was a weak and inexperienced young man, acting under the influence of abject and unreasoning fear; on the other side an able and experienced lawyer, embracing with a calm and intelligent judgment all the circumstances of the occasion ; it was a transaction between a son and his father ; between a reckless spendthrift and the trustee of his estate. We cannot conceive of more highly confidential relations. The most absolute trust and confidence were reposed in the father; and the law rigorously required him to use that confidence solely for the benefit of his son. He was hound to give his protection in the full measure of the spirit in which it was sought. Lord Eldon has said that, “the language of a Court of justice has in all times been, that if a man does not choose to act upon the confidence appearing in the course of the transaction to be reposed in him, he ought to reject it as soon as proposed.” Huguenin vs. JBaseley. Mr. Williams ought certainly to have reasoned with his son about the folly of the fear which oppressed him, and to have removed it, if possible. He ought to *398have remonstrated with him against making so vast a sacrifice of his pecuniary interests; and to have" pointed out to him that the deed was not. a rational mode of escaping from the difficulties which encompassed him. But neither he nor any one else performed this friendly and necessary office to this helpless young man; and he was permitted to convey away a great estate to accomplish an object, which would never have entered into the mind of a man who was in the free exercise of reasoning faculties. Mr. Williams in his testimony states what advice he gave his son ; he says, “ at the time or before the execution of the deed, while Mr. Dawson was writing it, he had been so often at this business'of projecting deeds that I warned him that he was taking an irrevocable step ; that he ought very deliberately to consider it; his reply in substance was, that he knew what he was about and wanted to do it.” This was very far short of what the law required, and of what so important a step demanded.
We have seen how very small and inadequate an interest the grantor retained in his own property, by the terms of this deed. But the benefits conferred on the grantee were very great. Without dwelling on the valuable commissions which would accrue to him from the management .of so large an estate, we must not forget that the whole of it, with its accumulations, was secured to the other children of the grantee, or their descendants, in case Ernault should die without issue, and if they became extinct in the life-time of the father, it would all go to him. The probability that the father would ever personally receive anything under this deed was very small ; but it would be in vain to argue that there was no benefit conferred on the father by the deed. • The interests limited to his other children cannot be regarded as matters of indifference to him. If the property went to them eventually, he would be accomplishing one of the great objects for which the great majority of men endure the toils and *399struggles of life. He, himself, if the deed had not been made, would have been entitled to receive the whole of Ernault’s personalty which might remain at the time of his death; provided he died intestate, unmarried and without issue. He had no legal interest in his son’s personalty ; and very many contingencies might prevent him from getting any portion of it; while, by the deed, hoth realty and personalty were secured from waste or alienation by the son, and preserved for the persons to whom they were limited. It is easy therefore to see that the objects accomplished by the deed must have been desirable to him. But we do not wish to dwell on this consideration ; for in reason it can make no difference whether the deed secured benefits to the grantee, or some other person. The injury was the same to the grantor, whose interests he was bound sedulously to protect. In Huguenin vs. Baseley, (14 Vesey, 213, 2 Lead. Cases in Equity, 1156,) the Lord Chancellor quoted with high approval an observation of Lord Hardwicke to the effect, “ that if a person could get out of the doctrine and principle of this Court, by giving interests to third persons, instead of reserving them to himself, it would be almost impossible ever to reach a case of fraud.”
The rights and duties of parties standing in fiduciary relations have frequently been declared by the Courts. The cases have been extremely varied in their circumstances, but there has been great unanimity of opinion in the statement of the principles applicable to them. We do not purpose to compile the many useful and striking observations made by the Judges on these occasions. The law is not a mere collection of cases, but a liberal and enlightened science, founded on general principles, which must be applied to the facts in judgment by the rule of right reason. But it may illustrate the merits of the present controversy, if we consider the mode in which the question in these cases has been stated by eminent jurists.. *400In the oft-quoted case of Huguenin vs. Baseley, where a voluntary settlement had been obtained by a clergyman from a widow, who placed great confidence in him, Lord Eldon thus stated the principle on which the case depended : “ The question is, not whether she, (the complainant,) knew what she was doing, had done, or proposed to do, hut how the intention was produced; whether all that care and providence was placed round her, as against those who advised her, which, from their situation and relation with respect to her, they were hound to exert on her behalf.” And again, in the same case he says: “ I represent the question thus, whether she executed these instruments not only voluntarily, but with that knowledge of all their effect, nature and consequences, which the defendants Baseley, (the clergyman,) and the attorney were bound by their duty to communicate to her, before she was suffered to execute them.” In a later case the question was thus stated by another Judge of great and just renown: “Then, no doubt, he, (the grantor,) was willing to sign them, (the deeds.) But our inquiry is, how was he rendered willing ? Did he become so from the action of a competent collected judgment of his own, or from the prudent counsels of friends disposed to consult his interests ? The evidence clearly proves that Steele Buffalow, (the grantor,) though not non compos, was always of weak mind, and that it was much impaired. In the hurried state of his feelings at that time, he could not judge for himself — he was entitled to the aid of his friends ; and the defendant ought not to have dealt with him until he had such aid. There was no person to propose terms on the part of the donor, and his interest was wholly neglected.” These are the words of Chief Justice Roteen in Buffalow vs. Buffalow, 2 Devereux and Battle’s Equity (N. C.) Rep., 252. Looking at the confidential relations between the parties to this deed; the great inequality of the terms on which they stood ; the enor*401mous sacrifice of the pecuniary interests of the grantor ; the benefits acquired by the grantee and his other children ; and the incapable condition of the grantor at the time of the execution of the deed, we think it our imperative duty to declare it null and void.
Ernault H. Williams within a few months after the execution of this deed returned from Europe, and married the young lady to whom he was engaged. A child of the marriage has been born, and it is contended by the appellant that this child ought to be a party defendant to this suit, for the reason that there is a limitation in the deed to the “right heirs of said Ernault living at the time of his death.” It is impossible at this time to ascertain what persons will sustain the relation of heirs to him at the period of his decease; and in the meantime, on the assumption that the deed is valid, the trustee represents all interests in the property conveyed. But if this were otherwise, we do not consider that the rule of proceeding, is the same when the validity of a deed is assailed on the charge of fraud, actual or constructive, on the part of the grantee. The issue in such case is non est factum; and the deed must stand or fall according to the judgment passed on the transactions between grantor and grantee. In this case the only inquiries relate to the charges affecting the conduct of the grantee, and to them he alone must respond. The contingent-remaindermen are merely volunteers, and their estates must be defeated if the circumstances in which the deed had its origin condemn it. In Huguenin vs. Baseley, there were no defendants, except those persons whose conduct was arrainged as fraudulent, and there can be no necessity for bringing volunteers before the Court when this is the only subject of investigation. We should have been much gratified if we could have avoided the discussion of the questions presented by this record. But the obligations of our duty did not permit us to consult our personal feelings. We *402have declared the law according to our best judgment, and we have thought that this deed should he set aside ; hut at the same time we do not believe that the appellant was influenced by any mercenary motives. The. law exacts certain requirements of persons situated as he was, and it is our duty to enforce them. At the same time wé can see how he might naturally have considered that his son would probably run a rapid course to ruin, unless he were restrained by his father’s guardian care; and how he might well have rejoiced at the execution of the deed of trust, which would enable him to curb in a considerable degree the excesses of his conduct. It would probably he a good thing in a moral point of view for many extravagant and dissipated young men of fortune, if their property could he placed in other hands, and an annual allowance meted out to them. Such a proceeding" might save them from disgrace and misery. But the law does not permit us to consider this aspect of the question in dealing with this deed. Its validity depends _qn the considerations which we have stated.
(Decided 10th February, 1885.)

Decree affirmed ; the costs in this Court must be paid by the appellant, and the costs in the Circuit Court must be paid by the appellee.